33.	  Mr. President, allow me first of all to congratulate you on your election as President of this session of the General Assembly. I am confident that you will carry out your task in the best possible manner in view of your experience, knowledge and wide renown. We earnestly wish you success.
34	It also pleases me to extend thanks to Mr. Abdel- aziz Bouteflika, the Foreign Minister of Algeria, for the efforts he exerted during his presidency of the twenty-ninth session, which greatly contributed to the significant results achieved by that session. To him and to our sister State of Algeria I convey my greetings.
35	Significant events have occurred since the last session in the area of the struggle of peoples for liberation and independence. The Vietnamese people have achieved victory and were able to realize their will after a fierce war for which they sacrificed millions of lives The Cambodian people won victory also and realized their wishes of selecting the system and path they wanted. The struggle of the peoples of Mozambique, Cape Verde, Sao Tome and Principe was crowned with victory, and I welcome the admission of these countries as active members of the international community and expect them to play their part in supporting the forces of freedom and progress. I denounce the policy aimed at preventing the admission of the two parts of Viet Nam to the United Nations. We consider that this admission would be an enrichment of the heroic human experience.
36.	Despite these victories, there are peoples still suffering from the yoke of colonialism and still subject to the most abominable forms of racial oppression. I find it my duty from this rostrum to hail the just struggle waged by the people of Angola, Namibia, Rhodesia and South Africa, as well as the various liberation movements in the world, for their freedom and for the eradication of the vestiges of the racial colonialist regimes that are still exploiting their lands and resources. I also declare our full support for the just struggle of the Korean people in realizing their national unity.
37.	In Cyprus, that neighborly island which was the scene of sanguinary events, we demand the implementation of the relevant United Nations resolutions and the safeguarding of its unity and territorial integrity. We view with great concern the imperialist attempts and maneuver 
aimed at transforming the island into a base of the North Atlantic Treaty Organization.
38.	Since I am still talking about the right of peoples to self-determination, I find it imperative to refer to the Western Sahara, which is part of Arab soil, whose fate concerns the whole Arab nation, and which is still being occupied by Spanish troops. 1 appeal to the friendly Spanish Government to expedite its evacuation of this Arab territory, I declare my support for the efforts made by the Moroccan Government to solve the dispute involving the future of the Sahara in accordance with the United Nations Charter and the decisions of the Conference of Arab Heads of State or Government, held at Rabat in October 1974.
39.	The policy of international detente achieved a significant positive step when it succeeded in convening, at Helsinki, the Conference on Security and Co-operation in Europe, which laid down principles to be adopted by the participating members for enhancing the prospects of peace in Europe. While supporting and welcoming this significant step, may we ask what peace can be achieved when a neighboring region, namely, the Middle East, is a flaring hotbed of tension? May I also remind the Assembly of the strategic location of this region and its deep bearing on European security?
40.	The October war of liberation of 1973 was a strong proof of such a link. Any talk about international detente and European security will remain idle unless the causes of tension are eliminated. Such elimination can be achieved only through the evacuation by the Zionist forces of all the occupied territories and through the realization of the legitimate rights of the people of Palestine, including the right to return and to self-determination. I shall revert to this subject later.
41.	The suffocating economic crisis suffered by the capitalist world economy and its impact on international trade and the world monetary system have been reflected in the economies of the third-world countries, as if these countries have always had to pay for the mistakes of others.
42.	It is high time for the international Organization to deal with these problems seriously. The peace aspired to in the United Nations Charter cannot be secured as long as there are rich countries and poor countries, dominating countries and exploited countries; unless the gap between the rich and the poor countries is narrowed; and unless the exploited countries are allowed to recover their full rights and their sovereignty over their wealth and resources.
43.	For the sake of propagating the international justice we all seek it is essential to establish a new world economic order that would make it possible to improve the machinery of the prevailing trade exchanges and allow the developing countries to sell their raw materials at remunerative and stable prices proportionate to the prices levied by the advanced countries when they re-export such materials in the form of manufactured goods. Such an order would help the development plans of the developing countries. Another means that would help these countries economically and socially would be for the advanced countries to provide the developing countries with financial and technological assistance, while leaving them free to select the course they want to pursue for their development.
44.	In this connexion, we support the resolutions adopted by the General Assembly at its sixth and seventh special sessions, and those adopted by the non- aligned Conference at Lima. We point out in particular the Program of Action adopted by the Assembly at its sixth special session [resolution 3202 (S-Vl)], which was reaffirmed by the seventh special session and the Charter of the Economic Rights and Duties of States [resolution 3281 (XXIX)], and we demand the implementation of their provisions.
45.	I find it imperative to refer to the fact that any international economic conference whose agenda is limited to discussing the energy crisis and does not extend to discussing all raw materials, as provided for by the resolutions of the Conference of Developing Nations for Raw Materials held at Dakar in February 1975, shall be doomed to failure as was the fate of the attempt made last spring.
46.	Another subject that requires a quick solution is reforming the current international monetary order that was shaken as a result of the inflation and recession in the industrialized countries in recent years, a situation which caused major fluctuations in the exchange rates of the main currencies and the floating of most of them. This has had an adverse effect on world trade, particularly on the economies of devel-oping countries, and this order has become incapable of handling international payments in a stable and equitable manner.
47.	The major shifts that took place in the balance of power in the world during the last 10 years and the liberation of many developing nations and their emergence on the international scene make it necessary to reconsider this order, so that the developing countries receive the standing they deserve within the international monetary and economic establishments. Any reform in the international monetary order must take into consideration the stabilization of the main currencies of the international payments system in order to secure stable sources of such currencies for the developing countries which export raw materials.
48.	The explosive effects of the tense situation in the Middle East region may not be confined to that region alone. The situation, rather, threatens world peace at large, for the following reasons.
49.	First, the Middle East region is in a strategic position. It is the cross-roads of three continents and is situated on two oceans and three seas; through it pass the most vital international communications routes. Secondly, there is the intertwining of international interests in this region. All of us remember how the war of October 1973 placed the super-Powers on the brink of a devastating nuclear war. Thirdly, there is the economic significance of this region due to the enormous quantities of oil stored therein. All of us remember the great crisis suffered by the world economy because of the October war.
50.	Since one of the main purposes of the Charter is to deal with anything that jeopardizes world peace and security, the tense situation in the Middle East ranks foremost among the problems to be solved. It is high time for the international community to put an end to Israel's acts that are based on domination, expansion and challenge to the Charter of the United Nations and the flouting of United Nations resolutions.
51.	When Balfour made his declaration in 1917 promising the Jews a national homeland, the Jews then residing in Palestine did not own more than 2.5 per cent of the total area of Palestine. The partition resolution adopted in November 1947 [resolution 181 (II)] gave them 56 per cent of that area. They are at present dominating the whole of Palestinian soil.
52.	The Jews residing in Palestine in 1918 did not exceed 56,000 persons, that is, 8 per cent of the total population. Owing to the immigration organized and encouraged by world Zionism and the Government of the Mandatory Power, the number soared to 31 per cent in 1947. The population of Israel today is about 2,5 million, while immigration to Israel is still continuing.
53.	In view of the increase in population and the small area of land, Israel has committed the worst and most heinous crimes against the Arab inhabitants by forcing them to leave their lands and properties. Accordingly, the largest exodus known in history has taken place: a whole people has been forcibly driven from its homeland and replaced by other people.
54.	I mention these facts to prove that they are an extension of the past and highlight Israel's expansionist and aggressive nature, which has not changed but has rather been reinforced. Israel's determination to keep its hold on the Arab territories occupied following the 1967 war is proof of what I am saying.
55.	Israel's history is a series of challenges and defiance of the Charter of the United Nations and contempt for its resolutions, starting with resolution 181 (II) and the resolutions relating to the return and compensation of the refugees to those relating to
Jerusalem, protecting the Holy Places and prohibiting any changes in the archaeological sites in the occupied territories. Israel recently took steps to change the features of the Al-Ibrahimi Mosque in the city of Al-Khalil and divided it into two parts, getting a hold of the larger part, thus proving once more its disdain of spiritual and human values.
56.	I am not here to list the resolutions violated or disregarded by Israel; these are facts of which all representatives are aware and which our people are witnessing every day.
57.	Another matter that is no less dangerous than the former is Israel's violation of human rights. Israel is exercising the worst type of oppression and racial discrimination against the Arab inhabitants residing in Palestine. Such practices exceed by far those pursued by Nazism for eliminating its opponents. This policy, which is deeply embedded in the souls of Israeli rulers, is even being applied against the oriental Jews residing in Israel.
58.	Throughout the history of the United Nations no State has flouted the Charter of the United Nations and resolutions as Israel has. Until when can this silence be maintained? Does not this silence towards Israel constitute a dangerous precedent that will encourage other States to follow suit? What would be the situation in such a case and what would be the fate of the United Nations and world peace?
59.	Israel's case is different from that of the other Members of this Organization. Israel's admission to the United Nations, based on General Assembly resolution 273 (III) of 11 May 1949, was linked to two conditions: first, an undertaking to honor the obligations of the Charter of the United Nations from the day it became a Member of the United Nations; and secondly, implementation of resolution 181 (II), of 29 November 1947, and resolution 194 (III), of 11 December 1948, relating to the need to allow the Palestinian refugees to return to their homes.
60.	The then Israeli Minister for Foreign Affairs solemnly pledged to accept those two conditions. But, needless to say, Israel has not fulfilled either of them. The undertaking to honor the obligations of the Charter was a false undertaking. The resolution on the return of the refugees has remained mere ink on paper, although the United Nations has been reaffirming it every year since 1950. The same applies to resolution 181 (II). Israel occupies areas equaling four times the area granted to it under that resolution.
61	Israel, which was admitted to the United Nations by resolution 273 (III) and under the two conditions I mentioned, does not deserve to be a member of the international community. It is constantly violating the United Nations Charter and resolutions; hence, the conditional resolution endorsing Israel's membership must, after an experience of over a quarter of a century, be reconsidered in the light of Israel's non-compliance with the obligations of the said resolution.
62	In 1967 Israel perpetrated a new aggression and occupied territories belonging to three States, including the Golan Heights. It is refusing to withdraw from the Heights under the pretext of its need for secure boundaries". It is very strange to talk about secure boundaries in the age of missiles and sophisticated weaponry. Did those "secure boundaries prevent the Egyptian and Syrian armies from penetrating the occupied Arab territories during the October war? Which of the two sides needs secure boundaries? Is it Israel, whose history abounds with aggression, or the Arabs, who have always been the victim of aggression? What would become of the political map of the world and what would be the fate of world peace if each State advanced the pretext of secure boundaries to commit aggression against its neighbors and acquire territorial gains?
63.	The slogan of secure boundaries raised by Israel is in reality a slogan behind which it conceals its expansionist intentions in order to keep hold of the occupied Arab territories.
64.	We have tried on many occasions through the United Nations to compel Israel to withdraw from those territories. We have exerted strenuous efforts towards the implementation of the United Nations resolutions, especially those relating to Jerusalem and the securing of the national rights of the people of Palestine. The majority of world public opinion stood on our side in support of our just struggle. However, all those efforts were in vain. Israel has persisted in its intransigence and determination and keeps pursuing its aggressive and expansionist policy, building colonies and chasing the Palestinians to exterminate them.
65.	In the face of all this we had only one recourse: the October war, which we fought with willingness, honor and courage. We were determined not to stop until we realized the objective of liberating our territories and securing the legitimate rights of the people of Palestine. Certain factors emerged during the war which led to the adoption of Security Council resolution 338 (1973). Our country accepted it in a telegram that I sent to the Secretary-General in which I stated that our understanding of the resolution was based on the following two principles: first, Israel's complete withdrawal from all the Arab territories occupied since June 1967; and secondly, the recognition of the national rights of the Palestinian people.
66.	Many thought that the Israelis learned from the lessons of the October war. However, the facts disprove that belief. The Israelis have once more begun to talk in the same manner and to use the same language they used prior to the October war. They are reaffirming their unwillingness to withdraw from all the occupied Arab territories, notably the Golan Heights, which the Israeli statements and declarations are considering a "part of Israel". The Israelis are adamant in refusing to recognize the Palestinian people, thus ignoring not only the existence of that people, but also the international will that recognizes their existence, as manifested in General Assembly resolution 3236 (XXIX).
67.	I find it important to point out that the Arabs who refused to accept the consequences of the 1967 war refuse today to lose what they achieved in 1973. They are determined more than ever to safeguard and defend their rights, depending on the Organization's support and backing. Thus, it would not be safeguarding the Arab rights only, but also the Charter, its principles and the principles of freedom and dignity.
68.	We are not warmongers; rather, we are working for peace. The peace we want is one that would ensure a comprehensive solution for our cause on the basis of the United Nations resolutions. Our view proceeds from the fact that any attempt that does not deal with the core of the problem that is, the people of Palestine and their expulsion from their homeland would be doomed to failure and would, in any case, be no more than a temporary truce.
69.	It was with this understanding that we signed the disengagement agreement concerning the Golan Heights. We made a point of mentioning explicitly in the agreement that the agreement is only a step towards implementing Security Council resolution 338 (1973). We have never believed in the soundness of partial steps or the "step-by-step policy", as designated by its initiators, because such a policy ignores the unity of our cause and represents the situation as a border dispute between Israel and Egypt, or between Israel and the Syrian Arab Republic, or between Israel and Jordan, while the situation in fact is between the Arabs as a whole and Israel, for an indivisible cause, namely, the restoration of the national rights of the people of Palestine and the recovery of all the occupied Arab territories.
70.	It is for that reason that these steps are fraught with danger and are moving us far from peace, not bringing us closer to it. They give the impression that peace in the region is within reach, while actually the stalemate and calm that prevail bear the seeds of a new flare-up. The peace we are striving to attain with the help of this Organization and with the support and backing of all peoples is that just peace that restores to us all our occupied territories, and to the people of Palestine the international rights. We reject any atttempt to impose settlements that impair the rights of our people. Accordingly, we view the recently signed Egyptian-Israeli agreement as moving us farther from the road to peace. Besides, any consideration of that agreement as a step forward implies an attempt to mislead or means that the ingredients of peace in the region are not fully comprehended.
71.	I find it necessary to declare from this rostrum that attempts to face us with the alternative of either accepting the continuation of the stalemate which eventually would lead to war or accepting partial and individual agreements concluded at the expense of the rights and interests of our people will be doomed to failure and will not distract or hinder us from seeking the means leading to a real, just and durable peace. Irrespective of the circumstances, we shall not fall into the trap of the recently concluded Sinai Agreement. That agreement is merely one of those attempts to mislead. It is a move to force our people to surrender to the will of the aggressor. That agreement has given the aggressor everything, while it has given the victim of aggression nothing more than a feeling of bitterness and injustice, with all the dangers intrinsic in the accumulation of such feelings dangers that would inevitably lead to the tearing up of all covenants and agreements, thus bringing the region to the brink of a new war. The world will then realize that such an agreement was not a step towards peace, but was rather a temporary truce in a situation that threatens the whole region with explosion.
72.	The search for a just and durable peace in the Middle East must be made outside the deceptive framework of the Sinai Agreement and the ensuing commitments and undertakings given by its godfathers to supply Israel with the most destructive weapons How can our people believe that that agreement will bring peace closer, while part of it is designed to supply Israel with missiles which bring within range the capitals and towns of the Arab countries surrounding the center of aggression? How can we be convinced that this agreement is a step towards peace when Israel is receiving for it, through blackmail, billions of United States dollars?
73.	What sort of peace can such Agreement bring about, since it was concluded outside the framework of the United Nations? How can that agreement be a step towards peace when Israel is still occupying our national soil, and when there is a party that is enhancing its offensive forces in order to become the mightiest striking force in the region and thus carry out its expansionist and aggressive policy? How can we consider that agreement a step towards peace when it has paved the way for a United States presence in the area and when it has made the United States a main party to the conflict, with all the dangers implicit in such presence dangers that threaten the future of our people, who can clearly recall how the United States became involved in Viet Nam?
74.	We are against that Agreement because it is against the will of our people. The agreement is an attempt to undermine the solidarity of our people, impair its unity and isolate it as a preliminary to doing away with all the gains achieved by the October war of liberation. We are against that agreement because it permits the aggressor to persist with its expansionist and aggressive policy and gives it security in Sinai, so that it may throw all its weight, and practice its terrorist acts, against the other Arab fronts. We are against that agreement because it ignores the legitimate rights of the people of Palestine to self-determination and the establishment of its national entity in its home-land. We are against that agreement because it was concluded outside the framework of the United Nations. We are against that agreement because it boosts Israel's arrogance and intransigence in not complying with the United Nations resolutions, and above all because it was concluded against the will of our Arab people.
75.	We have recently been hearing talks about possible negotiations concerning the occupied Syrian territories. I declare from this rostrum that any talk on this subject within the framework of the step by- step policy is not founded on a practical and realistic basis. The reason is that the occupied Syrian territories are part of one cause, namely the cause of Palestine and the occupied Arab territories. We refuse to be dragged into the policy of dividing the cause. We want a just and durable peace. However, such a peace can be realized only within the framework of the following two principles: first, Israel's unconditional withdrawal from all the Arab territories occupied during the June 1967 aggression; and secondly, Israel's undertaking to carry out the United Nations resolutions relevant to the Palestinian cause, notably General Assembly resolutions 3236 (XXIX) and 3237 (XXIX).
76.	Any talk of peace in any other sense is nothing but an attempt to delude world public opinion and deceive the international community. While on the subject of the Sinai agreement, I wish to recall the fate of the agreements on Indo-China, particularly the Paris agreements on Viet Nam. The peoples of the world cannot allow the aggressor
 regardless of the material force he owns to persist in imposing his will.
77.	Peace depends on the ardent desire of Member States to see that the resolutions they have adopted are fully implemented. It is their duty to lend us their support and backing, and thus enhance the prestige of the United Nations in the interest of such peace.


